                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                       Plaintiff,                                    8:20CR253

        vs.
                                                                      ORDER
ALEJANDRO CAZARES,

                       Defendant.


       This matter is before the court on the motion of Attorney John J. Velasquez to withdraw as
counsel for the defendant, Alejandro Cazares. (Filing No. 80). John J. Velasquez represents that
he has accepted a position of employment that does not allow him to represent the defendant. John
J. Velasquez’s motion to withdraw (Filing No. 80) is granted.
       Brent M. Bloom, 416 South 14th Street, Omaha, NE 68102, (402) 342-2833, is appointed
to represent Alejandro Cazares for the balance of these proceedings pursuant to the Criminal
Justice Act. John J. Velasquez shall forthwith provide Brent M. Bloom with the discovery
materials provided the defendant by the government and such other materials obtained by John J.
Velasquez which are material to Alejandro Cazares’s defense.
       The clerk shall provide a copy of this order to Brent M. Bloom and the defendant.

       Dated this 19th day of May, 2021.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
